Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of August 31, 2005
among DPL INC., an Ohio corporation (“DPL” or “Company”), The Dayton Power and
Light Company, an Ohio corporation (“DP&L”; and, collectively with DPL, the
“Companies”) and Robert D. Biggs (“Executive”) under the following
circumstances:

 

A.                                   DPL is a holding company headquartered in
Dayton, Ohio, having as its principal subsidiary DP&L; and

 

B.                                     Executive is currently the Executive
Chairman of DPL and DP&L pursuant to an employment agreement among Executive and
the Companies dated as of July 21, 2004; and

 

C.                                     The Companies and Executive believe that
it is in the best interests of the Companies for Executive to continue to render
services to the Companies as their Executive Chairman; and

 

D.                                    Subject to the terms and considerations
hereinafter set forth, the Companies wish to continue to employ Executive in the
positions set forth herein and Executive wishes to continue such employment
pursuant to the terms of this Amended and Restated Employment Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1.  Employment and Duties.  The Companies hereby employ Executive and
Executive hereby accepts such employment, as an executive of the Companies,
subject to the terms and conditions set forth in this Agreement.  Executive
shall serve as Executive Chairman of the Boards of Directors of DPL and DP&L and
shall properly perform such duties as may reasonably be assigned to him from
time to time by each such Board of Directors.  If requested by the Companies’
Boards of Directors, Executive shall serve on any committee of the Companies’
Boards of Directors without additional compensation.  During the Term of this
Agreement, Executive shall devote such time as Executive and Companies’ Boards
of Directors deem necessary for the performance of Executive’s duties hereunder.

 

Section 2.  Term.  The term of this Agreement (the “Term”) shall commence on
January 1, 2005 (the “Effective Date”) and shall continue until June 30, 2006;
provided that the Term shall be extended for successive periods of six months in
accordance with Section 10 hereof.

 

--------------------------------------------------------------------------------


 

Section 3.  Compensation.  As compensation for his services hereunder, Executive
shall receive the following:

 

(a)           Base Salary.  During the Term, the Companies shall pay to
Executive an annual base salary of Five Hundred Thousand Dollars ($500,000) for
his services hereunder.  Executive’s base salary, as in effect at any time, is
hereinafter referred to as the “Base Salary.”  Executive’s Base Salary shall be
paid in substantially equal installments on a basis consistent with the
Companies’ payroll practices.

 

(b)           Participation in MICP.  For each calendar year during the Term
(commencing with calendar year 2005), Executive shall be eligible to receive an
annual bonus under the Companies’ Management Incentive Compensation Plan
(“MICP”) in an amount determined by the Board of Directors of DPL in its
discretion, but in no event less than $500,000.  The parties acknowledge that
the special bonus of $500,000 paid to Executive in the first half of 2005 in
connection with the successful sale of the financial asset portfolio (the
“Special Bonus”) is in addition to and not in lieu of any bonuses payable under
this Section 3(b).

 

(c)           Stock Options.  Upon execution of this Agreement by Executive, DPL
shall grant to Executive an option to purchase 350,000 common shares of DPL (the
“Option”) under the DPL Inc. Stock Option Plan (the “Option Plan”).  The per
share exercise of the Option will be the Fair Market Value (as defined in the
Option Plan) of such shares on the date of grant.  Subject to Executive’s
continued employment with the Company, the Option will become vested and
exercisable as to 100% of the shares subject thereto on June 30, 2006 and shall
remain exercisable until the third anniversary of the date of grant on which
date the Option shall terminate.  The Option shall become fully vested and
exercisable upon the consummation of a Change of Control (as defined below)
occurring prior to June 30, 2006.

 

(d)           Benefits.  During the Term, Executive shall be entitled to receive
such fringe benefits as are generally made available to senior executives of the
Companies in accordance with the plans, practices, programs and policies of the
Companies in effect from time to time; provided, however, that the Executive
shall not be entitled to participate in the Company’s long term incentive plan
and shall not be provided with medical coverage, disability or qualified
retirement plan benefits or reimbursement for club memberships.  In addition,
during the Term, the Companies shall provide Executive with a term life
insurance policy with a death benefit of $1,000,000.

 

Section 4.  Dayton Residence and Automobile.  During the Term, the Companies
shall provide, at their expense, such place of residence and automobile for
Executive’s use while in Dayton, Ohio as Executive and the Companies may
reasonably agree.  In addition, the Companies shall pay Executive a tax gross up
in respect of such residence and automobile.

 

--------------------------------------------------------------------------------


 

Section 5.  Expenses; Corporate Aircraft.  The Companies shall reimburse
Executive for all reasonable out-of-pocket expenses properly incurred by him in
connection with the performance of his duties hereunder in accordance with the
policies established from time to time by the Companies.  In addition, the
Companies shall provide Executive with the use of corporate aircraft in
connection with Executive’s travel between Dayton, Ohio and Executive’s home in
Florida or to other residences of family members within approximately the same
radius from Dayton, Ohio as Executive’s home in Florida, and the Companies shall
pay the Executive a tax gross up in respect of such use.  The Companies’
corporate aircraft will be available for Executive’s personal use. 
Notwithstanding the foregoing, should the Internal Revenue Service or the U.S.
Congress change, amend or modify the rules of taxation on the personal use of
corporate aircrafts such that the income allocated to Executive materially
increases, then Executive shall be permitted to enter into discussions with the
Companies regarding whether a tax gross up would be appropriate.

 

Section 6.  Withholding.  The Companies may withhold from any amounts payable to
Executive hereunder such federal, state or local taxes or other amounts as the
Companies shall be required to withhold pursuant to applicable law.

 

Section 7.  Termination.  (a)  This Agreement and Executive’s employment with
the Companies may be terminated at any time, with or without Cause (as
hereinafter defined), by either the Companies or Executive upon ninety [90]
days’ prior written notice; provided this Agreement and Executive’s employment
with the Companies may be terminated by the Companies for Cause without prior
notice.

 

(b)  In addition, this Agreement and Executive’s employment with the Companies
shall automatically terminate upon Executive’s death or Disability (as
hereinafter defined).

 

(c)  Upon the termination of this Agreement for any reason, this Agreement shall
forthwith be of no further force and effect (except that the provisions of
Sections 8 through 14 and 24 shall continue in full force and effect) and there
shall be no further liability on the part of either party, other than based upon
(i) its obligations under this Agreement arising prior to such termination or
(ii) the obligations of such party contained in Sections 8 through 14 and 24.

 

Section 8.  Severance Benefits Generally.  Notwithstanding any other provisions
of this agreement to the contrary, upon termination of employment for any reason
at any time, the Companies shall pay or provide the following amounts and
benefits (the “Section 8 Amounts”) to Executive in compensation for services
previously rendered:

 

(a)  the amount of Executive’s unpaid Base Salary earned through the Date of
Termination at the rate in effect at the Date of Termination;

 

(b)  the amounts of any MICP awards with respect to any completed period or
periods which, pursuant to the MICP, have been earned by Executive and vested,
but which have not yet been paid to him; and

 

--------------------------------------------------------------------------------


 

(c)  all other accrued benefits of any kind to which Executive is, or would
otherwise have been, entitled through the Date of Termination including any
vested stock options under the Option Plan.

 

Section 9.  Severance Benefits Prior to a Change of Control.  In the event of a
termination of Executive’s employment prior to a Change of Control, the
following provisions shall apply:

 

(a)  Termination for Cause; Death or Disability.  If (i) the Companies terminate
Executive’s employment for Cause; or (ii) Executive’s employment is terminated
due to his death or Disability, Executive shall receive the Section 8 Amounts.

 

(b)  Termination Without Cause.  If the Companies terminate Executive’s
employment without Cause, Executive shall receive:

 

(i)   the Section 8 Amounts;

 

(ii)  a lump sum amount equal to the sum of 1 years’ Base Salary payable within
15 days following the Date of Termination;

 

(iii)  the amount of any MICP awards earned with respect to any completed
period, but unvested as of the Date of Termination; provided that in the event
the Date of Termination precedes the completion of a period in which, pursuant
to the MICP, Executive could have earned compensation thereunder, or in the
event the Date of Termination precedes the determination of compensation that he
has earned for a completed period under the MICP, then, with respect to each
such period, Executive shall be entitled to an amount equal to the average of
the sum of (i) the Special Bonus and (ii) award payments made to him under the
MICP for the three years preceding the Date of Termination (or for the number of
years he has participated in such plan, if less than three), including any
portion of any such payments that he elected to defer to his Standard Deferral
Account in the DP&L Key Employees Deferred Compensation Plan;

 

(iv) the Companies shall, at their expense, maintain in full force and effect
for Executive’s continued benefit all life insurance and accident plans in which
he was entitled to participate immediately prior to the Date of Termination,
provided that his continued participation is possible under the terms of such
plans and programs.  In the event that the terms of any such plan do not permit
Executive’s continued participation or that any such plan is discontinued or the
benefits thereunder materially reduced, the Companies shall arrange to provide,
at their expense, benefits to Executive that are substantially similar to those
he was entitled to receive under such plan immediately prior to the Date of
Termination.  The obligation of Companies under this subsection (iv) shall
terminate on the

 

--------------------------------------------------------------------------------


 

earlier of: (1) the first anniversary date of the earlier Date of Termination or
(2) the date an essentially equivalent and no less favorable benefit is made
available to Executive at no cost by a subsequent employer.  At the end of the
applicable period of coverage set forth above, Executive shall have the option
to have assigned to him, at no cost and with no apportionment of prepaid
premiums, any assignable insurance owned by the Company and relating
specifically to Executive; and

 

(v) all unvested stock options awarded to Executive under the Option Plan shall
become fully vested.

 

(c)  Termination by Executive.  If Executive terminates his employment for any
reason at any time, Executive shall receive the Section 8 Amounts.

 

(d)  Full Satisfaction.  The foregoing payments under this Section 9 shall be
the entire obligation of the Companies to Executive in the event of a
termination of Executive’s employment not related to a Change of Control, and
Executive will execute a full and unconditional release of any claims which he
may have against the Companies as a condition to receiving such payment, except
for termination pursuant to Section 9(a).

 

Section 10.  Severance Benefits Related to a Change of Control.  If, on June 30,
2006, the Company is in discussions with a potential acquirer relating to a
transaction that could result in a Change of Control, Executive may elect to
extend the Term for successive periods of six months until such time as the
Change of Control is consummated.  In the event of the occurrence of Change of
Control, the following provisions shall apply:

 

(a)  Upon a Change of Control.  Executive’s employment hereunder shall
automatically terminate upon a Change of Control and Executive shall receive the
following:

 

(i)  the Section 8 Amounts;

 

(ii) an amount equal to 200% of the sum of (1) Executive’s Base Salary (which
Base Salary is computed before deduction for any deferred compensation or other
employee deferrals) at the highest of (A) the rate in effect as of Date of
Termination, or (B) the rate in effect at the time of the Change of Control,
plus (2) the average of the sum of (i) the Special Bonus and (ii) the award
payments made to him under the MICP for the three years preceding the Date of
Termination (or for the number of years he has participated in such plan, if
less than three), including any portion of any such payments that Executive
elected to defer to his Standard Deferral Account in the DP&L Key Employees
Deferred Compensation Plan;

 

(iii)  the amount of any MICP awards earned with respect to any completed
period, but unvested as of the Date of Termination; provided that in the event
the Date of Termination precedes the completion of a

 

--------------------------------------------------------------------------------


 

period in which, pursuant to the MICP, Executive could have earned compensation
thereunder, or in the event the Date of Termination precedes the determination
of compensation that he has earned for a completed period under the MICP, then,
with respect to each such period, Executive shall be entitled to an amount equal
to the average of the sum of (i) the Special Bonus and (ii) award payments made
to him under the MICP for the three years preceding the Date of Termination (or
for the number of years he has participated in such plan, if less than three),
including any portion of any such payments that he elected to defer to his
Standard Deferral Account in the DP&L’s Key Employees Deferred Compensation
Plan;

 

(iv)  all unvested stock options awarded to Executive under the Option Plan
shall become fully vested.

 

(v)  the Companies shall, at their expense, maintain in full force and effect
for Executive’s continued benefit all life insurance and accident plans in which
he was entitled to participate immediately prior to the Date of Termination, or,
if more favorable to Executive, on the date of a prior Change of Control,
provided that his continued participation is possible under the terms of such
plans and programs.  In the event that the terms of any such plan do not permit
Executive’s continued participation or that any such plan is discontinued or the
benefits thereunder materially reduced, the Companies shall arrange to provide,
at their expense, benefits to Executive that are substantially similar to those
he was entitled to receive under such plan immediately prior to the Date of
Termination.  The obligation of the Companies under this subsection (v) shall
terminate on the earlier of: (1) the third anniversary date of the earlier Date
of Termination or (2) the date an essentially equivalent and no less favorable
benefit is made available to Executive at no cost by a subsequent employer.  At
the end of the applicable period of coverage set forth above, Executive shall
have the option to have assigned to him, at no cost and with no apportionment of
prepaid premiums, any assignable insurance owned by the Companies and relating
specifically to Executive; and

 

(vi) any gross up amount payable under Section 11 hereof.

 

The Companies shall make the foregoing cash payments to Executive as severance
in a lump sum in cash not later than the Date of Termination (or in the case of
any payments due under clause (v), if, and to the extent the amount of such
payments are not known or calculable as of such due date, as soon as the amount
is known and calculable).

 

(b)  Additional Payment.  In consideration of Executive agreeing to the
covenants in Section 14 hereof, if Executive receives payments under Section
10(a)(ii), Executive shall be

 

--------------------------------------------------------------------------------


 

paid an additional amount equal to one-half (1/2) the amount determined under
Section 10(a)(ii) payable on the date on which the payment under Section
10(a)(ii) is made.

 

(c)  Anticipatory Termination. If Executive’s employment is terminated by the
Companies without Cause (other than due to Executive’s death, Disability, or
expiration of the Term), and the Company is then in, or within six (6) months
thereof the Company commences, discussions with a potential acquirer relating to
a transaction that could result in a Change of Control and such Change in
Control occurs, then the Companies shall pay and provide Executive the amounts
and benefits provided for in Section 10(a) above as if the date of the Change of
Control were the Date of Termination.

 

(d) Nature of Payments; No Mitigation.  The payments and benefits provided upon
termination of employment under this Section 10 shall not be treated as damages,
but rather shall be treated as severance compensation to which Executive is
entitled under the terms and conditions provided herein.  Executive shall not be
required to mitigate the amount of any benefit provided under this agreement by
seeking other employment or otherwise.

 

Section 11.  Gross-Up Payment.  In the event that any payment pursuant to this
agreement or any other agreement will be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Internal Revenue Code of 1986 (“Code”) or any
successor or similar provision, the Companies shall pay Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by Executive
after deduction of any Excise Tax on such payments (excluding payments pursuant
to this paragraph 9), and after deduction for any federal, state and local
income tax and Excise Tax upon the payment provided for by this paragraph, shall
be equal to the amount of such payments (excluding payments pursuant to this
paragraph 9) before payment of any Excise Tax (hereinafter the “Excise Tax
Compensation Net Payment”). For purposes of determining whether any of such
payments will be subject to the Excise Tax and the amount of such Excise Tax,
any payments or benefits received or to be received by Executive in connection
with a Change of Control or Executive’s termination of employment shall be
treated as “parachute payments” within the meaning of Section 280G of the Code,
and all “excess parachute payments” within the meaning of Section 280G of the
Code shall be treated as subject to the Excise Tax, unless in the opinion of tax
counsel selected by the Company’s independent auditors and acceptable to
Executive such payments or benefits do not constitute parachute payments or
excess parachute payments. For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to pay all federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rates of taxation in the state and locality in which Executive
is taxed on the payments giving rise to the Gross-Up Payment, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder, Executive
shall repay to the Companies, at the time that the amount of such reduction in
Excise Tax is finally determined, an amount necessary so that the total payments
hereunder equal the Excise Tax Compensation Net Payment, plus interest on the
amount of such repayment at a rate equivalent to the rate described in Section
280G (d) (4) of the Code. In the event that the Excise Tax is

 

--------------------------------------------------------------------------------


 

determined to exceed the amount taken into account hereunder, the Companies
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest payable with respect to such excess) at the time that the amount of
such excess is finally determined.  The Gross-Up Payment shall be paid not later
than the date on which the payments giving rise to the Gross-Up Payment are
made, or, if and to the extent such payment is not known or calculable as of
such date, as soon as the amount is known and calculable.

 

Section 12.            Indemnification.  The Companies shall indemnify Executive
against any and all losses, liabilities, damages, expenses (including attorneys’
fees) judgments, fines and amounts paid in settlement incurred by Executive in
connection with any claim, action, suit or proceeding (whether civil, criminal,
administrative or investigative), including any action by or in the right of
either of the Companies, by reason of any act or omission to act in connection
with the performance of his duties hereunder to the full extent that the
Companies are permitted to indemnify a director, officer, employee or agent
against the foregoing under Ohio law, including, without limitation, Section
1701.13(E) of the Ohio Revised Code.  The Companies shall at all times cause
Executive to be included, in his capacities hereunder, under all liability
insurance coverage (or similar insurance coverage) maintained by any of the
Companies from time to time.  Upon Executive’s written request and
substantiation, the Companies shall make prompt payment of the legal fees and
expenses incurred in connection with an indemnifiable claim involving Executive
(but not more frequently than once per calendar quarter); provided that if it is
finally determined by a court that Executive is not entitled to indemnification
under Ohio law with respect to a claim for which his legal fees and expenses
were paid pursuant to this Section 12, then any legal fees and expenses paid by
the Companies shall be immediately repaid to the Companies by Executive.

 

Section 13.            Legal Expenses.  The Companies shall pay Executive in
full for all legal fees and expenses reasonably incurred by him in connection
with this Agreement (including, without limitation, any such fees and expenses
incurred in contesting or disputing any termination of this or related Agreement
or in seeking to obtain or enforce any right or benefit provided herein,
regardless of the outcome), unless, in the case of a legal action brought by
Executive or in his name, a court finally determines that such action was not
brought in good faith.  The Companies shall pay the reasonable attorneys fees,
costs and expenses incurred by Executive in connection with the negotiation,
execution and delivery of this Agreement.  Upon Executive’s written request and
substantiation, the Companies shall make prompt payment of the legal fees and
expenses provided for under this Section 13 (but not more frequently than once
per calendar quarter); provided that if a legal action brought by Executive, or
in his name, is finally determined by a court to have not been brought in good
faith, any legal fees and expenses paid by the Companies shall be immediately
repaid to the Companies by Executive.

 

Section 14.  Non-Competition and Confidentiality.  (a)  In consideration of the
Companies’ entering into this Agreement and as an inducement for them to do so,
and in consideration of the Companies’ agreement to pay Executive the amount set
forth under Section 10(b) hereof, in the event and only in the event that he
receives the payment under Section 10(b) hereof, Executive agrees as follows:
for a period of two years after termination of his employment for any reason, he
will not, without the Companies’ prior written consent, directly or indirectly,
(i) participate or be interested in any business (aa) which is engaged in Ohio,

 

--------------------------------------------------------------------------------


 

Indiana, Kentucky, Michigan and/or Pennsylvania in providing (as a public
utility or otherwise) electric power or services on a retail and/or wholesale
basis or in providing energy marketing, aggregation and/or procurement services,
or (bb) which is engaged in any other business being conducted or proposed to be
conducted by the Companies; (ii) solicit for employment with himself or any firm
or entity with which he is associated, any employee of the Companies or
otherwise disrupt, impair, damage or interfere with the Companies’ relationship
with their employees; (iii) solicit for his own behalf or on behalf of any other
person(s), any customer of the Companies that has purchased products or services
from the Companies at any time in the twelve (12) months preceding his Date of
Termination or that the Companies are actively soliciting or have known plans to
solicit, for the purpose of marketing or distributing any product, pricing or
service competitive with any product, pricing or service then offered by the
companies or which the Companies have known plans to offer; or (iv) engage or be
affiliated with any person(s), in the development or marketing, including but
not limited to the establishment of product or service prices, of any product or
service which will compete with any product or service the Companies are then
developing or marketing in any geographic market where the Companies are doing
or preparing to do business.

 

(b)  At all times, Executive (i) will keep all confidential, nonpublic and/or
proprietary information (including, for example, trade secrets, financial
information, customer information and business and strategic plans) of the
Companies (regardless of when he became aware of such information) in strict
confidence and (ii) will not, directly or indirectly, use or disclose to any
person in any manner any of such information, except to the extent directly
related to and required by his performance of the duties assigned to him by the
Companies.  Executive will take all appropriate steps to safeguard such
information and to protect it against unauthorized disclosure, misuse, loss or
theft.  Upon termination of his employment, he will promptly return to the
Companies, without retaining any copies, all written or computer readable
material containing any of such information, as well as all other property and
records of the Companies, in his possession or control.

 

Section 15.  Certain Definitions.  For purposes of this Agreement, the following
terms have the following meanings:

 

“Cause” shall mean (a) commission of a felony, (b) embezzlement; (c) the illegal
use of drugs, or (d) the failure by Executive to substantially perform his
duties with the Companies (other than any such failure resulting from
Executive’s physical or mental illness or other physical or mental incapacity)
as determined by the Companies’ Boards of Directors. Notwithstanding the
foregoing, Cause shall not be deemed to exist unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by written
consent of not less than three-fourths of the number of directors then in office
of each Board of Directors (after reasonable notice to Executive and an
opportunity for Executive, together with Executive’s counsel, to be heard at a
meeting of the Companies' Boards of Directors called and held for that purpose),
finding that in the good faith opinion of the Companies’ Boards of Directors
Executive is guilty of conduct set forth above in clauses (a), (b), (c) or (d)
of the first sentence of this definition and specifying the particulars thereof
in detail.

 

--------------------------------------------------------------------------------


 

“Change of Control”means the consummation of any Change of Control of DPL, or
its principal subsidiary, DP&L, of a nature that would be required to be
reported in response to Item 6 (e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the ‘Exchange Act’) as
determined by the Board of Directors of DPL in its sole discretion; provided
that, without limitation, such a Change of Control shall be deemed to have
occurred if (i) any ‘person’ (as such term is defined in Sections 13 (d) and 14
(d) (2) of the Exchange Act; hereafter, a ‘Person’) other than DPL or DP&L or an
entity then directly or indirectly controlling, controlled by or under common
control with DPL or DP&L is on the date hereof or becomes the beneficial owner,
directly or indirectly, of securities of DPL or DP&L representing (A) 25% or
more of the combined voting power of the then outstanding securities of DPL or
DP&L if the acquisition of such beneficial ownership or such tender offer is not
approved by the Board of Directors of DPL prior to the acquisition or the
commencement of such tender offer or (B) 50% or more of such combined voting
power in all other cases; (ii) DPL or DP&L consummates a merger or
consolidation, or consummates a ‘combination’ or ‘majority share acquisition’ in
which it is the ‘acquiring corporation’ (as such terms are defined in Ohio Rev.
Code § 1701.01 as in effect on December 31, 1990) and in which shareholders of
DPL or DP&L, as the case may be, immediately prior to entering into such
agreement, will beneficially own, immediately after the effective time of the
merger, consolidation, combination or majority share acquisition, securities of
DPL or DP&L or any surviving or new corporation, as the case may be, having less
than 50% of the ‘voting power’ of DPL or DP&L or any surviving or new
corporation, as the case may be, including ‘voting power’ exercisable on a
contingent or deferred basis as well as immediately exercisable ‘voting power’,
excluding any merger of DPL into DP&L or of DP&L into DPL; (iii) DPL or DP&L
consummates a sale, lease, exchange or other transfer or disposition of all or
substantially all of its assets to any Person other than to a wholly owned
subsidiary or, in the case of DP&L, to DPL or a wholly owned subsidiary(ies) of
DPL; but not including (A) a mortgage or pledge of assets granted in connection
with a financing or (B) a spin-off or sale of assets if DPL continues in
existence and its common shares are listed on a national securities exchange,
quoted on the automated quotation system of a national securities association or
traded in the over-the-counter market; or (iv) those persons serving as
directors of DPL or DP&L on the date of this Agreement (the ‘Original
Directors’) and/or their Successors do not constitute a majority of the whole
Board of Directors of DPL or DP&L, as the case may be (the term ‘Successors’
shall mean those directors whose election or nomination for election by
shareholders has been approved by the vote of at least two-thirds of the
Original Directors and previously qualified Successors serving as directors of
DPL or DP&L, as the case may be, at the time of such election or nomination for
election).

 

“Date of Termination” shall mean (a) the date specified in a Notice of
Termination or (b) if this Agreement is terminated due to Executive’s death or
expiration of the Term, the date of such termination.

 

“Disability” shall mean, for the purposes of this agreement, Executive’s
inability to perform the duties required of Executive on a full-time basis for a
period of six consecutive months because of physical or mental illness or other
physical or mental disability or incapacity.

 

Section 16.  Parties in Interest.  This Agreement is for the sole benefit of the
parties and shall not create any rights to any person not a party.  This
Agreement is personal and may not be

 

--------------------------------------------------------------------------------


 

assigned by any party without the prior written consent of the other party. 
Subject to the foregoing, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the respective successors and assigns of the
parties (including the heirs and estate of Executive), but no assignment shall,
of itself, relieve any party of its obligations hereunder.

 

Section 17.  Successors.  (a)  The Companies shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of DPL or DP&L, by
agreement to expressly and unconditionally assume and agree to perform this
agreement in the same manner and to the same extent that the Companies would be
required to perform it if no such succession had taken place.  Failure of the
Companies to obtain such agreement prior to the effectiveness of such succession
shall be a breach of this agreement.  The foregoing provisions of this Section
17(a) shall not apply to (i) a spin-off or sale of assets, or (ii) a transaction
described in item (ii) of the definition of Change of Control above involving
only DP&L if in each case DPL continues in existence and its common shares are
listed on a national securities exchange, quoted on the automated quotation
system of a national securities association or traded in the over-the-counter
market.

 

(b)  This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Executive should die
while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, shall be paid to such
beneficiary or beneficiaries as he shall have designated by written notice
delivered to the Companies prior to his death or, failing written notice, to his
estate.

 

Section 18.  Notices.  All notices required or permitted to be given under this
agreement shall be in writing and shall be mailed (postage prepaid by either
registered or certified mail) or delivered, if to the Companies, addressed to
the Corporate Secretary of the Companies at:

 

 

DPL Inc. and The Dayton Power and Light Company

 

MacGregor Park

 

1065 Woodman Drive

 

Dayton, Ohio 45432

 

Attention: Corporate Secretary

 

and if to Executive, addressed to Executive at the address of his personal
residence on file in the Companies’ records.  Any party may change the address
to which notices to such party are to be directed by giving written notice of
such change to the other parties in the manner specified in this Section 18.

 

--------------------------------------------------------------------------------


 

Section 19.  Entire Agreement.  This Agreement sets forth the entire agreement
and understandings of the parties in respect to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings relating to the
subject matter hereof.

 

Section 20.  Interpretation.  The section and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Words used in this Agreement in
the singular number shall include the plural, and vice versa, unless the context
requires otherwise.  Words of gender used in this Agreement may be read as
masculine, feminine or neuter as the context may require.  The terms “this
Agreement”, “hereto” “herein”, “hereby”, “hereof” and similar expressions refer
to this Agreement in its entirety and not to any particular provision or portion
of this Agreement.  When a reference is made to Sections, such reference shall
be to a Section of this Agreement, unless otherwise indicated.  Whenever the
words “include”, “includes” or “including” are used herein, they shall be deemed
to be followed by the words “without limitation”.

 

Section 21.  Law Governing.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Ohio without regard to
its conflicts of laws rules.

 

Section 22.  Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original but all of which
taken together shall constitute one and the same instrument.

 

Section 23.  Amendment.  Any amendment to this Agreement or any waiver of rights
or any consent hereunder shall not be operative unless it is in writing and
signed by the party sought to be charged.  The parties agree to make such
reasonable amendments to this Agreement, if any, as are necessary to avoid
imposition of taxes and penalties upon the Executive under section 409A of the
Code; provided that such amendment does not result in a material increase in the
liability and obligations of the Company under this Agreement or otherwise.

 

Section 24.  Equitable Relief.  Executive acknowledges that the Companies may be
irreparably injured by any breach of Section 14.  Accordingly, the Companies
shall be entitled to specific performance and other injunctive relief as
remedies for any breach (or threatened breach) of Section 14, in addition to all
other remedies available at law or in equity.

 

Section 25.  Severability.  If any provision of this Agreement or the
application thereof to any party or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to another party or circumstance shall not be affected thereby
and such provision shall be enforced to the greatest extent permitted by
applicable law.

 

Section 26.  Waiver.  The failure or delay on the part of any party to insist
upon strict performance of any of the terms or conditions of this Agreement will
not constitute a waiver of any of its rights hereunder.  No right or remedy
herein conferred upon or reserved to any party is intended to be exclusive of
any other right or remedy and all such rights and remedies shall be cumulative.

 

--------------------------------------------------------------------------------


 

Section 27.  No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment and, to the extent that Executive obtains or undertakes other
employment, the payment will not be reduced by the earnings of Executive from
the other employment.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

DPL INC.

 

 

 

 

 

 

 

 

James V. Mahoney

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Paul R. Bishop

 

Director and Chairman of the Compensation Committee of the
Board of Directors of DPL Inc.

 

 

 

 

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

 

 

 

 

 

James V. Mahoney

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Paul R. Bishop

 

Director and Chairman of the Compensation Committee of the
Board of Directors of The Dayton Power and Light Company

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

Robert D. Biggs

 

 

--------------------------------------------------------------------------------